EL%                   EY'GENERAI.

                     AUSTIN.      TEXAS     787


                          April 12, 1967


Honorable George Parkhouse               Opinion No. M-59
Chairman, Water and
Conservation Committee                   Re: Whether the Attorney
Texas Senate                                 General could approve
Austin, Texas                                bonds supported by the
                                             fifteen cents per one
                                             hundred dollar valuation,
                                             should S.B. No. 419 with
                                             the amendment be passed
Dear Senator Parkhouse:                      by the Texas Legislature.

     In your recent opinion request you have set forth the
following facts:

          1. Senate Bill 419, which is currently
     before the Texas Legislature, would amend Article
     8280-188, V.C.S., to allow the Trinity River AU-
     thority to adopt navigational powers permitted by
     Title 128 of Vernon's Civil Statutes.

          2.  An amendment to Senate Bill 419 has been
     proposed which would increase the maximum tax
     which could be levied by the Trinity River Au-
     thority to fifteen cents per one hundred dollar
     valuation.

          3.  Notice of intent to introduce Senate Bill
     419 or the proposed amendment to this bill has not
     been published or delivered in accordance with the
     provisions of Article 16, Section 59(d) of the
     Texas Constitution.

     you then ask whether the Attorney General could approve
bonds supported by the increased tax should Senate Bill 419
with the proposed amendment be passed by the Texas Legis-
lature.
                               - 280 -
                                                        .,




Honorable George Parkhouse, page 2   (M-59)



     The Trinity River Authority was created by the Texas
Legislature in Article 8280-188, V.C.S., pursuant to Article
16, Section 59, Texas Constitution which provides in sub-
section (d):

          "No law creatinq a conservation and reclamation
    district shall be passed unless notice of the inten-
    tion to introduce such a bill settinq forth the
    qeneral substance of the contemplated law shall have
    been published at least thirty (30) davs and not more
    than ninety (90) days prior to the introduction
    thereof in a newspaper or newspapers havinq qeneral
    circulation in the countv or counties in which said
    district or anv part thereof is or will be located
    and bv deliverins a COPY of such notice and such
    bill to the Governor who shall submit such notice
    and bill to the Texas Water Commission, or its
    successor, which shall file its recommendation as
    to such bill with the Governor, Lieutenant Governor
    and Speaker of the House of Representatives within
    thirty (30) days from date notice was received by
    the Texas Water Commission.   Such notice and cow of
    of bill shall also be qiven of the introduction of
    any bill amendinq a law creatinq or qoverninq a
    particular conservation and reclamation district
    if such bill (1) adds additional land to the dis-
    trict, (2) alters the taxinq authority of the dis-
    trict, (3) alters the authority of the district with
    respect to the issuance of bonds, or (4) alters the
    qualifications or terms of office of the members of
    the governing body of the district."   (Emphasis added.)

     The proposed amendment to Senate Bill 419 would alter the
taxing authority of the Trinity River Authority.  Since under
the submitted facts the notice required by Article 16, Section
59(d) of the Constitution has not been published or delivered,
the proposed amendment to Senate Bill 419 would be unconstitu-
tional. Therefore, the tax authorized by the amendment would
be unconstitutional, and you are advised that the Attorney
General could not approve bonds supported by such a tax.

                          - 281 -
.   .-     .




    Honorable George Parkhouse, page 3 (M-59)



                            SUMMARY

              The Attorney General could not approve
         bonds supported by a tax which would be un-
         constitutional under the submitted facts.


                                      Yo    8 very truly,
                                       /9




                                      A




    Prepared by John W. Fainter, Jr.
    Assistant Attorney General

    APPROVED:
    OPINION CONMITTRE:

    Hawthorne Phillips, Chairman
    W. V. Geppert, Co-Chairman
    John Reeves
    Robert Flowers
    Roger Tyler
    Lewis Berry

    STAPF LEGAL ASSISTANT
    A. J. Carubbi. Jr.




                              - 282 -